DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive.

The Applicant contends, “As an initial matter, Applicant submits that the Office Action has not presented a proper rejection under 35 U.S.C. §101, because the Office Action does not explain how the elements emphasized on page 11 are a mathematical equation. The Office Action argues that the emphasized portion of the claims is a mathematical equation, but does not discuss how first and second subchannels, subchannel groups, a check bit, or an information bit are mathematical equations. These elements are actual elements that exist in reality, and not numbers or equations. Therefore, Applicant respectfully submits that the rejection is improper”.
The Examiner disagrees and asserts that paragraphs [0107]-[0115] on pages 33-35 of the Applicant’s specification teaches that steps for constructing at least one check equation is a mathematical equation in that polar coding check bits are mathematical values derived using a mathematical equation applied to mathematical values called information bits.


The Examiner disagrees and asserts that check bits in information bits are mathematical binary values that are related to each other via a mathematical equation for a Polar code as taught in the Applicant owns specification in paragraphs [107]-[115] on pages 33-35.  The claims do not claim a subchannel, but instead mathematical check bit and information bit values associated with the subchannels. Furthermore, subchannels can be electromagnetic signals or airspace and not necessarily any hardware. Claiming a mathematical information bit and or check bit value associated with a subchannel does not change the fact that the information bit and/or check bit are mathematical values.

The Applicant contends, “For the sake of argument, Applicant addresses Step 2A-2 ofthe 2019 guidelines here. Applicant submits that the claims recite significantly more 
The Examiner would like to point out that an abstract algorithm cannot raise itself to the level of a practical application by itself without reciting something outside the abstract algorithm, which benefits or as improved by the abstract algorithm, for example, a transmission system for transmitting data across in noisy channels in a communication system.  The claims as written are strictly directed to an abstract algorithm in recite nothing more than an abstract algorithm.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an algorithm for constructing (a) check equation(s) using a mathematical algorithm without significantly more. The claim(s) recite(s) A communications device, comprising: a check equation construction module, configured to construct at least one check equation based on a correspondence between a first subchannel and a second subchannel that is in a second subchannel group, wherein a check bit of the check equation corresponds to the first subchannel, an information bit of the check equation corresponds to the second subchannel, the second subchannel group comprises at least one second subchannel, a sequence number of the first subchannel is divided by a first preset value and a remainder is a second preset value, a sequence number of the second subchannel is divided by a third preset value and a remainder is a fourth preset value, and the sequence number of the first subchannel is greater than the sequence number of the second subchannel; and a coding module, configured to perform coding by using the check equation constructed by the check equation construction module [Emphasis Added to identify subject matter pertaining to a judicial exception]. This judicial exception is not integrated into a practical application because “a coding module” is insufficient to transform the judicial exception into a practical application. In addition, “a communication device” is insufficient to transform a judicial exception into a practical application since communication devices are well-known components of general purpose computers for internal communication as well as external communication to a multitude of devices for a multitude of purposes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a coding module” is insufficient to transform the judicial exception into a practical application. In addition, “a communication device” is insufficient to transform a judicial exception into a practical application since communication devices are well-known components of 
In addition, the Examiner would like to point out that paragraphs [0107]-[0115] on pages 33-35 of the Applicant’s specification teaches that steps for constructing at least one check equation is a mathematical equation in that polar coding check bits are mathematical values derived using a mathematical equation applied to mathematical values called information bits.
The Examiner would like to point out that an abstract algorithm cannot raise itself to the level of a practical application by itself without reciting something outside the abstract algorithm, which benefits or as improved by the abstract algorithm, for example, a transmission system for transmitting data across in noisy channels in a communication system.  The claims as written are strictly directed to an abstract algorithm in recite nothing more than an abstract algorithm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112